Murray, C. J., delivered the opinion of the Court—Burnett, J., concurring.
The Court below erred in overruling the motion for a new trial. The evidence did not warrant the jury in finding for the defendants; and we are bound to believe, from a full examination of the testimony, that the verdict was the result of mistake, prejudice, or corruption.
The Court also erred in admitting in evidence the deed from Pearsons to McMickle, as it was entirely irrelevant, and calculated to withdraw the mind of the jury from the true issue involved in the case.
This is the second time this cáse has been before us, and we trust that it will be correctly disposed of when it is again tried, so that the parties will not be put to the trouble and expense .of coming again to this Court.
Judgment reversed, and cause remanded.